Judgment, Supreme Court, New York County (Renee A. White, J.), rendered September 6, 2005, convicting defendant, upon his plea of guilty, of attempted robbery in the third degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his plea, without appointing new counsel. The court provided defendant with a suitable opportunity to present his claims both orally and in writing, and the record establishes that the plea was knowing, intelligent and voluntary (see People v Frederick, 45 NY2d 520 [1978]). In particular, defendant knew precisely what crime he was admitting, and his factual allocution established all the elements of that crime. Although his counsel refused to advocate in support of the plea withdrawal motion, this did not deprive defendant of effective, conflict-free representation, because the motion was patently meritless, because counsel did not provide any damaging information, and because counsel’s comments did not influence the court’s decision to deny the motion (see e.g. People v Castro, 242 AD2d 445 *239[1997], lv denied 90 NY2d 1010 [1997]). We have considered and rejected defendant’s remaining arguments. Concur—Saxe, J.E, Friedman, Marlow, Buckley and Sweeny, JJ.